DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 09 July 2019 has been fully considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the claims filed on 09 July 2019, and the application is being examined on the basis of the amended disclosure.
Claims 1-8 and 10-21 are pending. 
Claims 1-8 and 10-21 are rejected, grounds follow.


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/US2018/049446 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains phrases which may be implied (e.g. “the method includes…”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 3, 7-8, 15-16, and 21 are objected to because of the following informalities:  
Claims 1, 7, 8, 15, 16, and 21 recite the term “building” in several places (Claim 1 representative, lines 7 and 9, “building the toolpath”, “building a next wedge”). While acknowledging that Applicant is their own lexicographer, following a review of the specification examiner has concluded that the use of the word building 
Claim 3 is missing a concluding period (.), which appears to have been inadvertently cancelled by the preliminary amendment.
Claim 21, line 2, apparent typographical error ‘red’ in ‘executable instructions red[sic]’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 8, and 16, the claims recite the term “direction of a wedge plane used to trim a previous wedge” in Claim 1, line 9; Claim 8 line 10; and Claim 16 line 8. The term "direction" without further elaboration is a relative term which renders the claim indefinite.  The term "direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is not clear whether the limitation is to be read as a direction tangential to (i.e. normal to) the plane, or whether the direction is to lie parallel to the plane, or some other spatial relationship. A review of the specification suggests that applicant intends “normal to a wedge plane” (see for example, Fig. 2, “ZM”) and that is how Examiner shall interpret for the purposes of applying art. 

Further regarding this same limitation, the term recites that “a wedge plane [was] used to trim a previous wedge”, however the claim previously recites that the trimming was performed by “a breaking plane”, The combination of these limitations renders the scope of the claim unclear as it is not clear whether the “a wedge plane used to trim a previous wedge” must be the same or may be a different element from “a breaking plane”. The same uncertainty exists regarding the recitation of “trimming based on a next layer”. Reviewing the specification it appears that layer, wedge, and plane may be in some cases used interchangeably, which further confuses the scope of the claim (see e.g., specification [0041] “the breaking plane is also referred to as the “wedge plane” for the next wedge. Similarly, first layer 605 is on the “wedge plane” for the first wedge of 

Regarding Claims 4, 12, 19 the claim recites the limitation  “wherein the toolpath is associative”(claim 4 representative) however, it is not clear what the scope. In mathematics for example, it means the “condition that a group of quantities connected by operators gives the same result whatever the grouping”. In computer-aided design, the term often means that a dimension “adjusts to changes in the geometric objects that they measure”. It appears from a review of applicants’ specification that a similar meaning as in CAD is intended (see [0045] “the toolpath is associative allowing the user to update the design model”), however due to the lack of clarification in the claim, the claim as presented is indefinite. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, because it is not clear from the language set forth in claim what the appropriate interpretation of the word “associative” is, one of ordinary skill in the art at the time the application was filed would not be apprised of the scope of the invention, and the claim is therefore indefinite. Examiner suggests replacing the term “associative” with the clause in plain meaning which the applicant intends to claim.

Regarding Claims 6, 14, 20, the use of functional language to set for the claim limitation “wherein a physical part can be manufactured using the AM model or toolpath without  (citing Halliburton Energy Servs. Inc v. M-I LLC “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008))

Regarding Claims 7, 15, and 21, the claims recite the limitation “physically manufacturing a physical part according to the AM model or toolpath while performing the other steps of the method” (Clam 7 representative) this claim is indefinite because there is considerable uncertainty as to the order of steps to be performed, or which particular limitations are the “other steps” referred to in the claim. That is, there is insufficient antecedent basis for the term “the other steps” in the claim. Also it is not clear how trimming of a first wedge may be computed before “building” the next wedge, as recited in the limitation “so that each computed wedge in the toolpath is manufactured and trimmed before building the next wedge in the toolpath”, as the calculation of the breaking plane appears to be dependent at least in part on the location and orientation of the next wedge. Further this limitation is an indefinite functional limitation because there is not a clear cut indication of the scope of the subject matter covered by the claim, for the reasons set forth above, and the language  (citing Halliburton Energy Servs. Inc v. M-I LLC “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008))

Further, regarding Claims 15 and 21, these claims also recite “other steps of the method” but are a system and a product, respectively, which further adds to the uncertainty as to the scope covered by the claim. Accordingly, one of ordinary skill in the art at the time the application was filed would not have been apprised of the scope of the claimed invention, and the claim is therefore indefinite.

Regarding dependent claims 2-8 and 10-21, dependent claims inherit the deficiencies of their respective parent(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding Claim 1, The claim(s) recite(s) “computing a wedge plane and initial toolpath for an additive manufacturing model based on a breaking angle” “trimming an excess toolpath of the AM model using a breaking plane”; “building the toolpath along the normal of a first layer and trimming based on a next layer”; and “building a next wedge of the toolpath in the direction of a wedge plane used to trim a previous wedge” which is directed toward an abstract idea of mathematical concepts or mathematical relationships, such as organizing information through mathematical correlations into a new form. (see MPEP 2106.04(a)(2).I). 

This judicial exception is not integrated into a practical application because the additional elements of “a data processing system”, “an additive manufacturing model”, and “storing the toolpath” are not sufficient to indicate integration into a practical application for the following reasons:

The “data processing system” under broadest reasonable interpretation is a generic computing component executing general purpose software functions such as reading and storing data, performing mathematical operations, etc. such that it amounts to no 

the “additive manufacturing model” is recited at a high level of generality, such that the recitation is no more than a drafting effort to generally link the abstract idea to a field of use or technological environment, which is not sufficient to integrate a judicial exception into a practical application (see MPEP 2106.05(h)).

the recitation of “storing the toolpath” is no more than a mere instruction to apply the exception using general purpose computer components (such as general purpose computer storage) and does not meaningfully limit the practice of the abstract idea. (see MPEP 2106.05(f)).

When viewed as a whole the claim appears to recite a general purpose computer performing mathematical operations to organize data into a new form, loosely tied to a technological field of additive manufacturing, and recited at such a high level of generality as to amount to no more than general instructions to apply the abstract idea to the field of use by application of generic computation, which is not evidence of a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to integration of the abstract idea into a practical application, the additional elements of  

Considered as a whole, the claim recites a mathematical concept performed using general purpose computer components; and fails to recite any limitations which are significantly more than mere instructions to apply the abstract idea loosely linked to a technological field of use. Accordingly, the claim is ineligible.

Regarding independent Claim 8, Claim 8 similarly recites the same abstract idea, as outlined above. Mutatis Mutandis, the same reasoning applies to the data processing system of claim 8 as the method of claim 1. The additional elements recited in Claim 8 not analyzed above of “a processor” and “an accessible memory” are not sufficient to integration the abstract idea into a practical application because they are, under broadest reasonable interpretation, general purpose computer components executing general purpose software functions such as reading and storing data, performing mathematical operations, etc. such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 

Regarding independent Claim 16, Claim 16 similarly recites the same abstract idea, as outlined above. Mutatis Mutandis, the same reasoning applies to the non-transitory computer readable medium of Claim 16 as the method of claim 1. The additional elements recited in Claim 16 not analyzed above of “a non-transitory computer readable medium” are not sufficient to integration the abstract idea into a practical application because they are, under broadest reasonable interpretation, general purpose computer components executing general purpose software functions such as reading and storing data, performing mathematical operations, etc. such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Similarly, these additional elements are not sufficient to amount to more than the abstract idea because they are general purpose computer components executing general purpose software functions, recognized by the courts as insignificantly more than the abstract idea, such as “storing and retrieving information in memory” (see MPEP 2106.05(d)). When considered as a whole, the claim recites a mathematical concept performed using general purpose computer components; and fails to recite any limitations which are significantly more than mere instructions to apply 

Regarding dependent Claims 2, 10, and 17, the additional element of receiving the AM model is insignificant extra-solution activity (necessary data gathering) which does not demonstrate integration into a practical application, (see MPEP 2106.05(g)) nor rise to a level of significantly more than the abstract idea, because the Symantec, TLI, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner.

Regarding dependent Claims 3, 11, and 18, the additional element of receiving a user input updating the breaking angle is insignificant extra-solution activity (necessary data gathering) which does not demonstrate integration into a practical application (see MPEP 2106.05(g)); nor rise to a level of significantly more than the abstract idea, because the Symantec, TLI, and OIP techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well understood, routine, and conventional function of general purpose computers when it is claimed in a merely generic manner. further Adjusting the toolpath in response to the input is part of the abstract idea (mathematical relationships or concepts, such as organizing data according to mathematical relationships into a new form) as identified above.

Claims 4, 12 and 19, the limitation wherein the toolpath is associative is further detail on the above noted abstract idea (associativity being a mathematical concept.) and therefore does not demonstrate integration into a practical application, nor rise to a level significantly more than the abstract idea.

Regarding dependent Claims 5, and 13, the additional element of manufacturing a physical part according to the AM model or the toolpath is mere instructions to apply the exception (in fact, as the calculated toolpath is recited in the alternative, it may not even apply the abstract idea itself) by use of an additive manufacturing process recited at a high level of generality, thereby only loosely linking the practice of the abstract idea to a technological field of use, and does not demonstrate integration into a practical application, nor rise to a level significantly more than the abstract idea. (see MPEP 2106.05(f)).

Regarding dependent Claims 6, and 14, the additional element of “wherein a physical part can be manufactured using the AM model or toolpath without requiring support structures” is mere instructions to apply the exception (in fact, as the calculated toolpath is recited in the alternative, it may not even apply the abstract idea itself) by use of an additive manufacturing process recited at a high level of generality, thereby only loosely linking the practice of the abstract idea to a technological field of use, and does not demonstrate integration into a practical application, nor rise to a level significantly more than the abstract idea. (see MPEP 2106.05(f)).
Claims 7, 15 and 21, the additional element of “physically manufacturing a physical part according to the AM model or the toolpath while performing the other steps of the method, so that each computed wedge in the toolpath is manufactured and trimmed before building the next wedge in the toolpath” in as far as examiner understands the indefinite subject matter is mere instructions to apply the exception (in fact, as the calculated toolpath is recited in the alternative, it may not even apply the abstract idea itself) by use of an additive manufacturing process recited at a high level of generality, thereby only loosely linking the practice of the abstract idea to a technological field of use, and does not demonstrate integration into a practical application, nor rise to a level significantly more than the abstract idea. (see MPEP 2106.05(f)).

Regarding dependent Claim 20, the claim is a combination of the elements recited in claims 5 and 6 discussed above; when considered together these limitations still amount only to mere instructions to apply the abstract idea loosely linked to a technological field of use. (see MPEP 2106.05(f)). Accordingly, they do not demonstrate integration into a practical application, nor rise to a level of significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6-8, 10, 13-14, 16-17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Divya KanaKanala, Multi Axis Slicing for Rapid Prototyping, 2010, Missouri S&T, Masters Theses, 4990 (pages i-47) (hereafter KANAKANALA) further in view of Elber et al., US Pg-Pub 2019/0210288 (hereafter ELBER).

Regarding Claim 1, KANAKANALA teaches:
A method … comprising: computing a wedge plane (Alower with normal Cb, see pages 14-15 and figs. 4.8 and 4.10 ) and initial toolpath (see page 37 and fig. 5.5 “depositing paths”) for an additive-manufacturing (AM) model (see Page 12, section 4.2 Multi-Axis metal deposition system, “CAD model” and e.g. fig. 4.10) based on a breaking angle; (i.e. “α.” See Page 16 “The angle between Vi and Ni can be obtained, denoted as Angi. Such an angle is used to determine the change in slicing direction. If Angi is greater than a pre-defined value α, then the search for new slicing direction is performed.”)
trimming (i.e. reducing height) an excess [layer height] of the AM model using a breaking plane; (see fig. 4.11, particularly gp_Pln gp “//new Plane with guessed point and new direction” and fig. 4.10, line between h* and h, normal to Ci.; and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”) 
building the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.) along the normal of a first layer (see Page 9, “Using a centroidal axis as a guide, the multi-axis slicing procedure is able to generate a "3-D" layer” fig. 4.10, e.g. Cb ) and trimming based on a next layer; (fig. 4.10 i.e. next layer is plane with Centroid Ci see pages 17-18, figs. 4.10 and 4.11,  page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”) 
building a next wedge (i.e. Aupper, see figs. 4.8, 4.10 and page 17; “Ci is the centroid of the top layer obtained”) of the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.) in the direction of a wedge plane (see fig. 4.10 and page 17, “Ci is the centroid of the top layer obtained.”) used to trim a previous wedge; (see fig. 4.11, particularly “find bounds for lower slice” computed based on bounding box of upper slice (“bnds”) see fig. 4.10 and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”) 

KANAKANALA differs from the claimed invention in that:
KANAKANALA does not clearly teach a data processing system (while KANAKANALA shows some suggestion of a data processing system, see figs. 4.3, 4.11, and 5.3; it does not clearly teach the feature.)
nor does KANAKANALA clearly teach trimming an excess toolpath (while KANAKALA decomposes layers into toolpaths see pages 35-37, it is not clear whether the trimming step of KANAKANALA occurs before or after the layer is decomposed into a toolpath.; emphasis added to highlight the difference)
nor does KANAKANALA clearly teach storing the toolpath. 

However, ELBER teaches a method (e.g. fig. 1B) for computing surface(s) to be covered - analogous to wedge planes; (see fig. 1B, 109A and [0053] “the 3D geometric object, represented as a set of (optionally trimmed) trivariates” i.e. a set of [sliced] volumes) and their associated univariate curves - analogous to toolpaths, (see [0189] “manufactured … using the set of univariate curves as printing paths and/or tool guiding paths.”;) performed by a data processing system (fig. 2, Computing unit 206, see [0077]) 
trims the toolpaths[curves] by using a breaking plane (and [0108] “the covering set of univariate curves may be computed… using intermediate bivariate parametric (possibly trimmed) surfaces … [e]ach of the computed surfaces is then fitted with univariate curve(s).” bivariate, i.e. planar) in order to ensure sufficient coverage of the part model ([0126] “at 109A, an optional check is performed that the set of computed curves and/or computed surfaces satisfy the tolerance requirement. The check includes verification that points on the fitted curves (optionally all points on all curves) satisfy the tolerance requirement.”). ELBER further teaches that the trimming may be performed after calculating the toolpaths[curves], thereby teaching trimming the toolpaths themselves. (see fig. 1A, 106 is followed by 109A; also [0127] “The check may be performed after computation of the respective curves” see also [0133] the check includes preventing over-coverage (i.e. excess) between two adjacent tool paths.)

ELBER also teaches storing the toolpath for subsequent manufacturing. ([0188] “[0188] At 114, the representation of the 3D object is generated based on the set of curves, as described with reference to FIG. 1A. For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.” ) 

ELBER and KANAKANALA are analogous art because they are from the same field of endeavor as the claimed invention and the other references of additive manufacturing, and contain overlapping structural and functional elements. Each decomposes a 3D 

One of ordinary skill in the art could have modified the order of method steps in KANAKANALA to apply the method on a data processing system and calculate the toolpaths before trimming the layer of KANAKANALA, thereby trimming the toolpaths when trimming the layer.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that validating coverage of toolpath (curves) by trimming the surfaces (layers) may be performed at any point during the computation of the toolpath. ([0127] “The check may be performed after computation of the respective curves, and/or simultaneously with the computation of each curve, and/or at other events during the process”).

One of ordinary skill in the art could have also modified the method of KANAKANALA to store the generated toolpath for later manufacture. One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that toolpaths may be stored in a suitable format for printing 3D objects. ([0188] “For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.”)


Claim 2, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 1,
KANAKANALA further teaches:
receiving the AM model. (Page 26, see 4.15 “Input CAD model” )
Alternatively, ELBER further teaches:
receiving the AM model. (fig. 1A, “Receive definition of 3D object”)



Regarding Claim 5, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 1,
KANAKANALA further teaches:
further comprising physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. section 4.5.2 page 27 “the deposition process uses slices to represent the geometry … the deposition process is a material additive process and the geometry is “continuously growing” until the fabrication is finished;”  )
Alternatively, ELBER further teaches:
further comprising physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. [0011] “Optionally, the method further comprises printing the 3D object by an additive manufacturing system using the set of univariate curves as printing paths.” )

Claim 6, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 1,
KANAKANALA further teaches:
wherein a physical part can be manufactured using the AM model or toolpath without requiring support structures. (see page iii “abstract” “with multi-axis capability, direct laser deposition process can produce a metal part without the usage of support structures”; fig. 3.1 depicting rotation to print without support; and fig. 4.21 showing the deposition order of layers for an arch without support structures.)


Regarding Claim 8, KANAKANALA teaches:
compute a wedge plane (Alower with normal Cb, see pages 14-15 and figs. 4.8 and 4.10 ) and initial toolpath (see page 37 and fig. 5.5 “depositing paths”) for an additive-manufacturing model (see Page 12, section 4.2 Multi-Axis metal deposition system, “CAD model” and e.g. fig. 4.10) based on a breaking angle; (i.e. “α.” See Page 16 “The angle between Vi and Ni can be obtained, denoted as Angi. Such an angle is used to determine the change in slicing direction. If Angi is greater than a pre-defined value α, then the search for new slicing direction is performed.”)
trim  (i.e. reducing height)  an excess [layer height] of the AM model using a breaking plane; (see fig. 4.11, particularly gp_Pln gp “//new Plane with guessed point and new direction” and fig. 4.10, line between h* and h, normal to Ci.; and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”)
build the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.)  along the normal of a first layer (see Page 9, “Using a centroidal axis as a guide, the multi-axis slicing procedure is able to generate a "3-D" layer” fig. 4.10, e.g. Cb )  and trimming based on a next layer; (fig. 4.10 i.e. next layer is plane with Centroid Ci see pages 17-18, figs. 4.10 and 4.11,  page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”) 
build a next wedge (i.e. Aupper, see figs. 4.8, 4.10 and page 17; “Ci is the centroid of the top layer obtained”) of the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.)  in the direction of a wedge plane  (see fig. 4.10 and page 17, “Ci is the centroid of the top layer obtained.”) used to trim a previous wedge; (see fig. 4.11, particularly “find bounds for lower slice” computed based on bounding box of upper slice (“bnds”) see fig. 4.10 and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”) 

KANAKANALA differs from the claimed invention in that:
KANAKANALA does not clearly teach a data processing system comprising a processor and an accessible memory
nor does KANAKANALA clearly teach trimming an excess toolpath (while KANAKALA decomposes layers into toolpaths see pages 35-37, it is not clear whether the trimming step of KANAKANALA occurs before or after the layer is decomposed into a toolpath.; emphasis added to highlight the difference)
nor does KANAKANALA clearly teach storing the toolpath.

However, ELBER teaches a data processing system (fig. 2, Computing unit 206, see [0077]) comprising a processor (fig. 2, Processing unit 204) and an accessible memory (program store 208; [0082] Program store 208 stores code instructions implementable by processing unit 204, for example, a random access memory (RAM), ) which computes surface(s) to be covered - analogous to wedge planes; (see fig. 1B, 109A and [0053] “the 3D geometric object, represented as a set of (optionally trimmed) trivariates” i.e. a set of [sliced] volumes) and their associated univariate curves - analogous to toolpaths, (see [0189] “manufactured … using the set of univariate curves as printing paths and/or tool guiding paths.”;) and: 
trims the toolpaths[curves] by using a breaking plane (and [0108] “the covering set of univariate curves may be computed… using intermediate bivariate parametric (possibly trimmed) surfaces … [e]ach of the computed surfaces is then fitted with univariate curve(s).” bivariate, i.e. planar) in order to ensure sufficient coverage of the part model ([0126] “at 109A, an optional check is performed that the set of computed curves and/or computed surfaces satisfy the tolerance requirement. The check includes verification that points on the fitted curves (optionally all points on all curves) satisfy the tolerance requirement.”). ELBER further teaches that the trimming may be performed after calculating the toolpaths[curves], thereby teaching trimming the toolpaths themselves. (see fig. 1A, 106 is followed by 109A; also [0127] “The check may be performed after computation of the respective curves” see also [0133] the check includes preventing over-coverage (i.e. excess) between two adjacent tool paths.)

ELBER also teaches storing the toolpath for subsequent manufacturing. ([0188] “[0188] At 114, the representation of the 3D object is generated based on the set of curves, as described with reference to FIG. 1A. For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.” ) 

One of ordinary skill in the art could have modified the order of method steps in KANAKANALA to apply the method on a data processing system and calculate the toolpaths before trimming the layer of KANAKANALA, thereby trimming the toolpaths when trimming the layer.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that validating coverage of ([0127] “The check may be performed after computation of the respective curves, and/or simultaneously with the computation of each curve, and/or at other events during the process”).

Further, One of ordinary skill in the art could have also modified the method of KANAKANALA to store the generated toolpath for later manufacture. One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that toolpaths may be stored in a suitable format for printing 3D objects. ([0188] “For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.”)

Regarding Claim 10, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 8,
KANAKANALA further teaches:
further configured to receive the AM model. (KANAKANALA Page 26, see 4.15 “Input CAD model” )
Alternatively, ELBER further teaches:
further configured to receive the AM model. (ELBER fig. 1A, “Receive definition of 3D object”)



Claim 13, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 8,
KANAKANALA further teaches:
further configured to physically manufacture a physical part according to the AM model or the toolpath. (KANAKANALA see e.g. section 4.5.2 page 27 “the deposition process uses slices to represent the geometry … the deposition process is a material additive process and the geometry is “continuously growing” until the fabrication is finished;”  )
Alternatively, ELBER further teaches:
further configured to physically manufacture a physical part according to the AM model or the toolpath. (ELBER see e.g. [0011] “Optionally, the method further comprises printing the 3D object by an additive manufacturing system using the set of univariate curves as printing paths.” )

Regarding Claim 14, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 8,
KANAKANALA further teaches:
wherein a physical part can be manufactured using the AM model or toolpath without requiring support structures. (KANAKANALA see page iii “abstract” “with multi-axis capability, direct laser deposition process can produce a metal part without the usage of support structures”; fig. 3.1 depicting rotation to print without support; and fig. 4.21 showing the deposition order of layers for an arch without support structures.)
Claim 16, KANAKANALA teaches:
compute a wedge plane (Alower with normal Cb, see pages 14-15 and figs. 4.8 and 4.10 ) and initial toolpath (see page 37 and fig. 5.5 “depositing paths”)  for an additive-manufacturing model (see Page 12, section 4.2 Multi-Axis metal deposition system, “CAD model” and e.g. fig. 4.10)  based on a breaking angle;  (i.e. “α.” See Page 16 “The angle between Vi and Ni can be obtained, denoted as Angi. Such an angle is used to determine the change in slicing direction. If Angi is greater than a pre-defined value α, then the search for new slicing direction is performed.”)
trim (i.e. reducing height)   an excess [layer height] of the AM model using a breaking plane; (see fig. 4.11, particularly gp_Pln gp “//new Plane with guessed point and new direction” and fig. 4.10, line between h* and h, normal to Ci.; and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”)
build the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.)   along the normal of a first layer (see Page 9, “Using a centroidal axis as a guide, the multi-axis slicing procedure is able to generate a "3-D" layer” fig. 4.10, e.g. Cb )   and trimming based on a next layer; (fig. 4.10 i.e. next layer is plane with Centroid Ci see pages 17-18, figs. 4.10 and 4.11,  page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”)  
build a next wedge (i.e. Aupper, see figs. 4.8, 4.10 and page 17; “Ci is the centroid of the top layer obtained”) of the toolpath (see e.g. fig. 4.11 “Sa.build()” and Page 37, section 5.4 “a given CAD model is sliced using multi-axis slicing … A slice is then categorized into wires. The zigzag method is used to for[sic] obtaining depositing paths in a 2D plane.)  in the direction of a wedge plane (see fig. 4.10 and page 17, “Ci is the centroid of the top layer obtained.”) used to trim a previous wedge; (see fig. 4.11, particularly “find bounds for lower slice” computed based on bounding box of upper slice (“bnds”) see fig. 4.10 and page 18 “it is obvious that h* is greater than hmax, which is not acceptable for metal deposition process for a single layer slice, the layer height is shift down by (formula 6) where y is the next height, y* is the current height. The process is repeated until the h* is less than hmax and Angi is less than α.”)

KANAKANALA differs from the claimed invention in that:
KANAKANALA does not clearly teach A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to perform the above recited functions;
nor does KANAKANALA clearly teach trimming an excess toolpath (while KANAKALA decomposes layers into toolpaths see pages 35-37, it is not clear whether the trimming step of KANAKANALA occurs before or after the layer is decomposed into a toolpath.; emphasis added to highlight the difference)
nor does KANAKANALA clearly teach storing the toolpath.

However, ELBER teaches a non-transitory computer readable memory storing program instructions ([0082] Program store 208 stores code instructions implementable by processing unit 204, for example, … non-volatile memory”; see also Claim 24). for a data processing system (fig. 2, Computing unit 206, see [0077]) which computes surface(s) to be covered - analogous to wedge planes; (see fig. 1B, 109A and [0053] “the 3D geometric object, represented as a set of (optionally trimmed) trivariates” i.e. a set of [sliced] volumes) and their associated univariate curves - analogous to toolpaths, (see [0189] “manufactured … using the set of univariate curves as printing paths and/or tool guiding paths.”;) and:
trims the excess toolpaths[curves] by using a breaking plane (and [0108] “the covering set of univariate curves may be computed… using intermediate bivariate parametric (possibly trimmed) surfaces … [e]ach of the computed surfaces is then fitted with univariate curve(s).” bivariate, i.e. planar) in order to ensure sufficient coverage of the part model ([0126] “at 109A, an optional check is performed that the set of computed curves and/or computed surfaces satisfy the tolerance requirement. The check includes verification that points on the fitted curves (optionally all points on all curves) satisfy the tolerance requirement.”). ELBER further teaches that the trimming may be performed after calculating the toolpaths[curves], thereby teaching trimming the toolpaths themselves. (see fig. 1A, 106 is followed by 109A; also [0127] “The check may be performed after computation of the respective curves” see also [0133] the check includes preventing over-coverage (i.e. excess) between two adjacent tool paths.)

ELBER also teaches storing the toolpath for subsequent manufacturing. ([0188] “[0188] At 114, the representation of the 3D object is generated based on the set of curves, as described with reference to FIG. 1A. For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.” ) 

One of ordinary skill in the art could have modified the order of method steps in KANAKANALA to apply the method on a data processing system and calculate the toolpaths before trimming the layer of KANAKANALA, thereby trimming the toolpaths when trimming the layer.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that validating coverage of toolpath (curves) by trimming the surfaces (layers) may be performed at any point during the computation of the toolpath. ([0127] “The check may be performed after computation of the respective curves, and/or simultaneously with the computation of each curve, and/or at other events during the process”).

Further, One of ordinary skill in the art could have also modified the method of KANAKANALA to store the generated toolpath for later manufacture. One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification because ELBER teaches that toolpaths may be stored in a suitable ([0188] “For example, the set of curves may be stored in a format suitable for printing the 3D object by an AM device.”)



Regarding Claim 17, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 16,
KANAKANALA further teaches:
further encoded with executable instructions to receive the AM model. (KANAKANALA Page 26, see 4.15 “Input CAD model” )
Alternatively, ELBER further teaches:

further encoded with executable instructions to receive the AM model. (ELBER fig. 1A, “Receive definition of 3D object”)

Regarding Claim 20, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 16,
physically manufacture a physical part according to the AM model or the toolpath, and the physical part can be manufactured using the AM model or toolpath without requiring support structures. (see page iii “abstract” “with multi-axis capability, direct laser deposition process can produce a metal part without the usage of support structures”; fig. 3.1 depicting rotation to print without support; and fig. 4.21 showing the deposition order of layers for an arch without support structures.)
s 3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANAKANALA in view ELBER, further in view of Hull, et al., US 6,600,695 (hereafter HULL) and Cnc Software Inc: Mastercam X5 Router – Master Class Machining April 2017; Pages 1-8. (citations to IDS copy furnished 07/09/2019. hereafter MASTERCAM).

Regarding Claim 3, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 1,
the combination differs from the claimed invention in that:
neither reference clearly teaches receiving a user input to update the breaking angle to reduce a number of wedges (While KANAKANALA recognizes that the breaking angle may be pre-defined, i.e. selected by a user, see page 16, it does not clearly specify a user input to update the angle.)
nor in response, automatically adjusting the toolpath.

HULL teaches an additive manufacturing system (see for example, fig. 4) which receives user input specifying angles (col. 34, line 24 “This angle (MSA--minimum surface angle) is presently defined by the operator”) used to calculate volumes and toolpaths for printing. (see e.g. col. 34, line 19 “One of the simpler ways of generating fill vectors is based on the realization that areas that require near horizontal skin will be represented by triangles whose normals are within a certain angle of the vertical. This angle (MSA--minimum surface angle) is presently defined by the operator and is based on the angle at which two boundary vectors drawn on consecutive layers would no longer overlap.”) 

Examiner notes for clarity of the record that as the user input appears to be under broadest reasonable interpretation freely adjustable by the user, (see [0037] and fig. 4, 410 showing a text input field) that the function of “reduc[ing] a number of wedges” is an expression of an intended result of the process step (receiving a user input to update the breaking angle) which is positively recited, and has been accorded appropriate patentable weight (see MPEP 2111.04)

HULL is analogous art because from the same field of endeavor as the claimed invention and the other references of additive manufacturing, and contain overlapping structural and functional elements. Each decomposes a 3D model into toolpaths for execution by an additive manufacturing system. Each builds 3D parts by executing the toolpaths to produce a workpiece in a layer-by-layer process.

one of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBER to enable user input to adjust the pre-defined breaking angle (α).

One of ordinary skill in the art could have been motivated to make this modification in order to enable the user to vary the thickness of each slice and change other (col. 22, lines 17-19 “The operator can vary the thickness of each slice and change other parameters of each slice the User interface program”)


And, MASTERCAM teaches that it is beneficial to calculate and re-calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multi-axis machining”) so that one can provide user input to modify elements of the job to get automatically updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

MASTERCAM is analogous art because it is reasonably pertinent to the same problem of how to program multi-axis machining systems.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBUS in order to calculate associative toolpaths which automatically update based on subsequent user input, as suggested by MASTERCAM.

One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)

Regarding Claim 11, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 8,
the combination differs from the claimed invention in that:
neither reference clearly teaches receiv[ing] a user input to update the breaking angle to reduce a number of wedges (While KANAKANALA recognizes that the breaking angle may be pre-defined, i.e. selected by a user, see page 16, it does not clearly specify a user input to update the angle.)
nor in response, automatically adjusting the toolpath.

HULL teaches an additive manufacturing system (see for example, fig. 4) which receives user input specifying angles (col. 34, line 24 “This angle (MSA--minimum surface angle) is presently defined by the operator”) used to calculate volumes and toolpaths for printing. (see e.g. col. 34, line 19 “One of the simpler ways of generating fill vectors is based on the realization that areas that require near horizontal skin will be represented by triangles whose normals are within a certain angle of the vertical. This angle (MSA--minimum surface angle) is presently defined by the operator and is based on the angle at which two boundary vectors drawn on consecutive layers would no longer overlap.”) 

 (see [0037] and fig. 4, 410 showing a text input field)  that the function of “reduc[ing] a number of wedges” is an expression of an intended result of the process step (receiving a user input to update the breaking angle) which is positively recited, and has been accorded appropriate patentable weight (see MPEP 2111.04)

one of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBER to enable user input to adjust the pre-defined breaking angle (α).

One of ordinary skill in the art could have been motivated to make this modification in order to enable the user to vary the thickness of each slice and change other parameters of each slice (col. 22, lines 17-19 “The operator can vary the thickness of each slice and change other parameters of each slice the User interface program”)


And, MASTERCAM teaches that it is beneficial to calculate and re-calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multi-axis machining”) so that one can provide user input to modify elements of the job to get automatically updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

MASTERCAM is analogous art because it is reasonably pertinent to the same problem of how to program multi-axis machining systems.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBUS in order to calculate associative toolpaths which automatically update based on subsequent user input, as suggested by MASTERCAM.

One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)



Regarding Claim 18, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim 16
the combination differs from the claimed invention in that:
neither reference clearly teaches receive a user input to update the breaking angle to reduce a number of wedges (While KANAKANALA recognizes that the breaking angle may be pre-defined, i.e. selected by a user, see page 16, it does not clearly specify a user input to update the angle.)
nor in response, automatically adjusting the toolpath.

HULL teaches an additive manufacturing system (see for example, fig. 4) which receives user input specifying angles (col. 34, line 24 “This angle (MSA--minimum surface angle) is presently defined by the operator”) used to calculate volumes and toolpaths for printing. (see e.g. col. 34, line 19 “One of the simpler ways of generating fill vectors is based on the realization that areas that require near horizontal skin will be represented by triangles whose normals are within a certain angle of the vertical. This angle (MSA--minimum surface angle) is presently defined by the operator and is based on the angle at which two boundary vectors drawn on consecutive layers would no longer overlap.”) 

Examiner notes for clarity of the record that as the user input appears to be under broadest reasonable interpretation freely adjustable by the user, (see [0037] and fig. 4, 410 showing a text input field)  that the function of “reduc[ing] a number of wedges” is an expression of an intended result of the process step (receiving a user input to update the breaking angle) which is positively recited, and has been accorded appropriate patentable weight (see MPEP 2111.04)



One of ordinary skill in the art could have been motivated to make this modification in order to enable the user to vary the thickness of each slice and change other parameters of each slice (col. 22, lines 17-19 “The operator can vary the thickness of each slice and change other parameters of each slice the User interface program”)


And, MASTERCAM teaches that it is beneficial to calculate and re-calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multi-axis machining”) so that one can provide user input to modify elements of the job to get automatically updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

MASTERCAM is analogous art because it is reasonably pertinent to the same problem of how to program multi-axis machining systems.



One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)


Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANAKANALA and ELBUS, further in view of MASTERCAM.

Regarding Claim 4, the combination of KANAKANALA and ELBUS teaches all of the limitations of parent Claim 1,
The combination differs from the claimed invention in that:

Neither reference clearly teaches wherein the toolpath is associative.

However, MASTERCAM teaches that it is beneficial to calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multiaxis machining”) so that one can modify elements of the job to get updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBUS in order to calculate associative toolpaths for the model, as suggested by MASTERCAM.

One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)

Regarding Claim 12, the combination of KANAKANALA and ELBUS teaches all of the limitations of parent Claim 8,
The combination differs from the claimed invention in that:

Neither reference clearly teaches wherein the toolpath is associative.

However, MASTERCAM teaches that it is beneficial to calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multiaxis machining”) so that one can modify elements of the job to get updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBUS in order to calculate associative toolpaths for the model, as suggested by MASTERCAM.

One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)


Regarding Claim 19, the combination of KANAKANALA and ELBUS teaches all of the limitations of parent Claim 16,
The combination differs from the claimed invention in that:

Neither reference clearly teaches wherein the toolpath is associative.

However, MASTERCAM teaches that it is beneficial to calculate associative toolpaths (page 3, inset image arrow “full toolpath associativity”) in multi-axis machines (see e.g. page 3 inset image “5-Axis” and page 7 “multiaxis machining”) so that one can modify elements of the job to get updated toolpaths without starting over. (Page 3, “Mastercam’s full associativity gives you the power to capture your work and build on your experience. Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over.” )

MASTERCAM is analogous art because it is reasonably pertinent to the same problem of how to program multi-axis machining systems.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBUS in order to calculate associative toolpaths for the model, as suggested by MASTERCAM.

One of ordinary skill in the art could have been motivated to make this modification in order to enable generation of updated toolpaths without starting over, as suggested by MASTERCAM (page 2. “Once you program a part – no matter how complex – you can modify any element of the job and immediately get updated toolpaths without starting over”)


s 7, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANAKANALA in view of ELBER, further in view of Wulle et al., Workpiece and Machine design in Additive Manufacturing for Multi-Axis Fused Deposition Modeling, Procedia CIRP, Vol. 60, 12 May 2017, pages 229-234. (Citations to citations to IDS copy furnished 07/09/2019; hereafter WULLE).

Regarding Claim 7, the combination of KANAKANALA and ELBER teaches all of the limitations of parent claim Claim 1,
KANAKANALA further teaches:
further comprising physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. section 4.5.2 page 27 “the deposition process uses slices to represent the geometry … the deposition process is a material additive process and the geometry is “continuously growing” until the fabrication is finished;”  )
Alternatively, ELBER further teaches:
further comprising physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. [0011] “Optionally, the method further comprises printing the 3D object by an additive manufacturing system using the set of univariate curves as printing paths.” )
The combination differs from the claimed invention in that:
Neither reference clearly teaches: [manufacturing…] while performing the other steps of the method,  so that each computed wedge in the toolpath is manufactured and trimmed before building the next wedge in the toolpath.

However, WULLE teaches an additive manufacturing system (see Page 219, introduction, referencing “Additive Manufacturing” and fused deposition modeling) which performs piecewise toolpath decomposition (analogous to building a toolpath based on a wedge) in varying build directions (Page 232 section 4.1.2 “A first step towards multi-axis CAD/CAM in AM is the decomposition of the workpiece in sectors of different building directions. Each sector can be seen as sub-component that can be sliced in a conventional way”) alternating with printing each sub-section. (Page 232 section 4.1.2 “After positioning and orientation of both the workpiece and the printing head, a conventional FDM [fused deposition modeling] process is executed for the sub-component using three axes. The decomposition and local printing of all sub-components is repeated until the final product is finished” ) 

WULLE is analogous art because they are from the same field of endeavor as the claimed invention and the other references of additive manufacturing, and contain overlapping structural and functional elements. Each decomposes a 3D model into toolpaths for execution by an additive manufacturing system. Each uses non-parallel toolpath layers to produce curved parts.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBER by alternating the production of each sub-section with slicing the subsequent sub-section. 

(WULLE page 232 “Each sector can be seen as sub-component that can be sliced in a conventional way using standard slicing software”)

Regarding Claim 15, the combination of KANAKANALA and WULLE teaches all of the limitations of parent Claim 8,
KANAKANALA further teaches:
further configured to physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. section 4.5.2 page 27 “the deposition process uses slices to represent the geometry … the deposition process is a material additive process and the geometry is “continuously growing” until the fabrication is finished;”  )
Alternatively, ELBER further teaches:
further comprising physically manufacturing a physical part according to the AM model or the toolpath. (see e.g. [0011] “Optionally, the method further comprises printing the 3D object by an additive manufacturing system using the set of univariate curves as printing paths.” )
The combination differs from the claimed invention in that:
Neither reference clearly teaches: [manufacturing…] while performing the other steps of the method,  so that each computed wedge in the toolpath is manufactured and trimmed before building the next wedge in the toolpath.
(see Page 219, introduction, referencing “Additive Manufacturing” and fused deposition modeling) which performs piecewise toolpath decomposition (analogous to building a toolpath based on a wedge) in varying build directions (Page 232 section 4.1.2 “A first step towards multi-axis CAD/CAM in AM is the decomposition of the workpiece in sectors of different building directions. Each sector can be seen as sub-component that can be sliced in a conventional way”) alternating with printing each sub-section. (Page 232 section 4.1.2 “After positioning and orientation of both the workpiece and the printing head, a conventional FDM [fused deposition modeling] process is executed for the sub-component using three axes. The decomposition and local printing of all sub-components is repeated until the final product is finished” ) 

WULLE is analogous art because they are from the same field of endeavor as the claimed invention and the other references of additive manufacturing, and contain overlapping structural and functional elements. Each decomposes a 3D model into toolpaths for execution by an additive manufacturing system. Each uses non-parallel toolpath layers to produce curved parts.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBER by alternating the production of each sub-section with slicing the subsequent sub-section. 

(WULLE page 232 “Each sector can be seen as sub-component that can be sliced in a conventional way using standard slicing software”)


Regarding Claim 21, the combination of KANAKANALA and ELBER teaches all of the limitations of parent Claim 16,
KANAKANALA further teaches:
physically manufacture a physical part according to the AM model or the toolpath. (see e.g. section 4.5.2 page 27 “the deposition process uses slices to represent the geometry … the deposition process is a material additive process and the geometry is “continuously growing” until the fabrication is finished;”  )
Alternatively, ELBER further teaches:
physically manufacture a physical part according to the AM model or the toolpath. (see e.g. [0011] “Optionally, the method further comprises printing the 3D object by an additive manufacturing system using the set of univariate curves as printing paths.” )
The combination differs from the claimed invention in that:
Neither reference clearly teaches: [manufacturing…] while performing the other steps of the method,  so that each computed wedge in the toolpath is manufactured and trimmed before building the next wedge in the toolpath.

(see Page 219, introduction, referencing “Additive Manufacturing” and fused deposition modeling) which performs piecewise toolpath decomposition (analogous to building a toolpath based on a wedge) in varying build directions (Page 232 section 4.1.2 “A first step towards multi-axis CAD/CAM in AM is the decomposition of the workpiece in sectors of different building directions. Each sector can be seen as sub-component that can be sliced in a conventional way”) alternating with printing each sub-section. (Page 232 section 4.1.2 “After positioning and orientation of both the workpiece and the printing head, a conventional FDM [fused deposition modeling] process is executed for the sub-component using three axes. The decomposition and local printing of all sub-components is repeated until the final product is finished” ) 

WULLE is analogous art because they are from the same field of endeavor as the claimed invention and the other references of additive manufacturing, and contain overlapping structural and functional elements. Each decomposes a 3D model into toolpaths for execution by an additive manufacturing system. Each uses non-parallel toolpath layers to produce curved parts.

One of ordinary skill in the art could have modified the teachings of the combination of KANAKANALA and ELBER by alternating the production of each sub-section with slicing the subsequent sub-section. 

(WULLE page 232 “Each sector can be seen as sub-component that can be sliced in a conventional way using standard slicing software”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He, et al., CN 105904729 – particularly for fig. 1, and the description of step 2, discussing decomposing a model into several regions for subsequent trimming and path plotting to produce a part with overhangs.
Xiangping, Wang, et al. "Adaptive slicing for multi-axis hybrid plasma deposition and milling." Proceedings of the 2014 Annual International Solid Freeform Fabrication Symposium. 2014. – Particularly figs 1-3, showing segmentation and slicing of segments including apparent truncation in a curved model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T SANDERS/Examiner, Art Unit 2119